United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                  In the                               January 25, 2006
                         United States Court of Appeals                             Charles R. Fulbruge III
                                       for the Fifth Circuit                                Clerk
                                            _______________

                                              m 05-30621
                                            Summary Calendar
                                            _______________




                                IN THE MATTER OF:
               JERRY JACKSON STAMPS AND THERESA LYNN WITT-STAMPS,

                                                               Appellants,


                                     _________________________

                             Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                         m 2:04-MC-1831
                               ______________________________



Before SMITH, GARZA and PRADO,                                                 I.
  Circuit Judges.                                          The order arises from the Stampses’ disbar-
                                                       ment by the Louisiana Supreme Court. The
PER CURIAM:*                                           principal basis for the state disbarment deci-
                                                       sion is that court’s finding that the Stampses
    Jerry Stamps and Theresa Witt-Stamps, a            purposefully excluded, from their Louisiana
married couple, challenge the district court’s         bar applications, information regarding past
order disbarring them from the practice of law         legal employment. The court also found that
in the Eastern District of Louisiana. Finding          the legal employment the Stampses sought to
no error, we affirm.                                   conceal constituted the unauthorized practice
                                                       of law and that disbarment was the only appro-
                                                       priate sanction.

   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-       After being notified of the state disbarment
termined that this opinion should not be published     order, the federal district court directed the
and is not precedent except under the limited cir-     Stampses to show cause why an identical sanc-
cumstances set forth in 5TH CIR. R. 47.5.4.
tion should not be imposed on them in the              pressly employed by this circuit.1
Eastern District of Louisiana. After holding an
oral hearing and considering the Stampses’                                     III.
objections to the state disbarment proceeding,            The Stampses’ main objection to the district
the district court ordered them disbarred.             court’s order is that, they claim, the state court
                                                       proceedings on which it was based denied
                       II.                             them due process. They argue that the evid-
   The Stampses correctly point out that disci-        entiary standards used by the Louisiana Su-
pline imposed by federal courts does not auto-         preme Court were unconstitutionally lax, and
matically flow from discipline in state courts.        they urge this court to require that state dis-
Theard v. United States, 354 U.S. 278, 282             barment proceedings employ evidentiary
(1957). A federal court, however, should rec-          standards akin to criminal prosecutions if they
ognize, and give effect to, the “condition cre-        are to be afforded deference by the federal
ated by the judgment of the state court unless,        courts. The Stampses also argue, without any
from an intrinsic consideration of the state re-       elaboration, that the state decision was based
cord,” it appears that                                 on insufficient proof of misconduct.

   (1) the state proceeding was wanting                                       A.
   in due process;                                         On the due process claim, the Stampses
                                                       contend that the Louisiana Supreme Court
   (2) the proof of facts relied on by the             should have strictly employed the state’s rules
   state court to establish want of fair char-         of evidence throughout the disbarment procee-
   acter was so infirm as to give rise to a            dings. They object to the introduction of a
   clear conviction on the federal court’s part        variety of hearsay evidence that would prob-
   that it could not, consistent with its duty,        ably not have been admitted in a criminal trial;
   accept the state court’s conclusion as fi-          they contend that their rights under the United
   nal; or                                             States Constitution to confrontation and cross-
                                                       examination were repeatedly violated by the
   (3) that to do so would, for some other             Louisiana Supreme Court’s procedures. They
   grave and sufficient reason, conflict with          also attack the disbarment procedures used in
   the court’s duty not to disbar except upon          their case as inconsistent with that court’s
   the conviction that, under the principles           rules.
   or right and justice, it is constrained to do
   so.                                                     This latter contention is irrelevant. Wheth-
                                                       er the procedures were adequate under Louisi-
Selling v. Radford, 243 U.S. 46, 51 (1917).            ana law is not a proper question for this court.
The Selling factors continue to be the standard        The Stampses concede as much in their brief
by which federal courts determine whether              when they note that we have no authority, at
they will impose reciprocal discipline based on
a state court proceeding and have been ex-
                                                          1
                                                            In re Wilkes, 494 F.2d 472, 476-77 (5th Cir.
                                                       1974); In re Dawson, 609 F.2d 1139, 1142 (5th
                                                       Cir.1980); see In re Watson, 2000 WL 34507666,
                                                       at *2 (5th Cir. 2000) (unpublished).

                                                   2
this stage, to review directly the propriety of            certain evidence because of its potential to
a state court disbarment order. See Selling,               influence their decision improperly. We de-
243 U.S. at 50. The question properly posed                cline to do so; that court is eminently qualified
by this appeal is whether we should decline to             to consider any and all evidence before it in a
give reciprocal force to the state court’s dis-            disbarment proceeding and to ascribe the ap-
barment order because it allegedly is based on             propriate weight to that evidence. There is no
procedures that fall short of the due process              reason, in the record before us, to doubt that
guarantees of the United States Constitution.              the court did exactly that in the Stampses’
                                                           proceeding.
   Attorneys facing disciplinary proceedings
are not entitled to receive all the guarantees af-             Regarding their rights to cross-examination
forded the accused in a criminal case. Sealed              and confrontation of witnesses, the Stampses
Appellant 1 v. Sealed Appellee 1, 211 F.3d                 ask this court to announce a new rule of law
252, 254 (5th Cir. 2000). Although due pro-                granting such rights to attorneys facing disci-
cess does include notice and an opportunity to             plinary action. As stated above, we have nev-
be heard in these cases, only rarely will more             er required more than notice and an opportu-
be required. Crowe v. Smith, 151 F.3d 217,                 nity to be heard in these cases. It is undisput-
229 (5th Cir.1998). “That attorney discipline              ed that the Stampses received notice and a
proceedings require proof only by clear and                hearing at the state court and federal district
convincing evidence, as opposed to ‘beyond a               court levels.
reasonable doubt,’ is indicative of the mere
quasi-criminal nature of such proceedings,                    There is no justification to depart from our
which nature would not implicate all of the due            precedent. The Stampses were afforded all the
process requirements attendant purely criminal             process that is due to attorneys facing disbar-
proceedings.” Sealed Appellant 1, 211 F.2d at              ment.
254.
                                                                                  B.
   In its opinion disbarring the Stampses, the                 The Stampses contend, without serious ex-
Louisiana Supreme Court correctly noted the                planation or elaboration, that their disbarment
principal justification for allowing relaxed evi-          was based on insufficient proof of misconduct.
dentiary rules in disbarment proceedings:                  Our standard of review on this claim is height-
“Unlike a lay jury, this court, in its role as trier       ened by Supreme Court law. Under Selling,
of fact in disciplinary cases, has the ability to          such a challenge will succeed only if the evi-
consider the entire record and evaluate and                dence relied on by the state court was “so
weigh the probative value of evidence based                infirm as to give rise to a clear conviction on
on the totality of the circumstances.” In re               the federal court’s part that it could not . . .
Stamps, 874 So. 2d 113, 123 (La. 2004).                    accept the state court’s decision . . . .” Sell-
                                                           ing, 243 U.S. at 51.
   By adopting the rule urged by the Stamps-
es, requiring strict application of the rules of              The summary of the evidence against the
evidence, we essentially would be telling the              Stampses provided in the Louisiana Supreme
members of the Louisiana Supreme Court that                Court’s opinion accurately reflects the con-
they are not able objectively to weigh the evi-            tents of the state court record. Our review of
dence before them and should be shielded from              that record does not reveal evidence so scant

                                                       3
as to give rise to a clear conviction that the
state court decision was faulty. The evidence
accumulated against the Stampses is sufficient
under Selling to allow us to accept the state
court’s finding that the Stampses lied on their
bar exam applications to hide the fact that they
had engaged in the unauthorized practice of
law.

                        C.
    The third Selling factor requires this court
not to defer to the state disbarment order if “to
do so would, for some other grave and suffi-
cient reason, conflict with the court’s duty not
to disbar except upon the conviction that, un-
der the principles or right and justice, it is con-
strained to do so.” Id. Other than the alleged
due process violations and insufficient evi-
dence claim, the Stampses provide no rationale
why we should doubt the state court’s rea-
soning. Finding no “grave and sufficient” rea-
sons ourselves, we are constrained by law to
defer to the decision of the Louisiana Supreme
Court.

   AFFIRMED.




                                                      4